Case 19-00402   Doc 8   Filed 08/20/19   Entered 08/20/19 11:55:59   Desc Main Document
                                                                                           EOD
                                                                                          Page 1 of 3


                                                                                           08/20/2019
Case 19-00402   Doc 8   Filed 08/20/19   Entered 08/20/19 11:55:59   Desc Main Document   Page 2 of 3




                                                                 Signed on 08/20/2019

                                                                                                        SD
                                                    HONORABLE BRENDA
                                                    HONORABLE  BRENDA T.
                                                                      T. RHOADES,
                                                                         RHOADES,
                                                    UNITED STATES
                                                    UNITED STATES BANKRUPTCY
                                                                  BANKRUPTCY JUDGE
                                                                              JUDGE
Case 19-00402   Doc 8   Filed 08/20/19   Entered 08/20/19 11:55:59   Desc Main Document   Page 3 of 3
